


110 HR 3749 IH: Methamphetamine Prevention Enhancement

U.S. House of Representatives
2007-10-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3749
		IN THE HOUSE OF REPRESENTATIVES
		
			October 4, 2007
			Ms. Hooley introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Public Health Service Act to provide for the
		  establishment of a Drug-Free Workplace Information Clearinghouse, to authorize
		  programs to prevent and improve treatment of methamphetamine addiction, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Methamphetamine Prevention Enhancement
			 Act of 2007.
		2.Drug-Free
			 Workplace Information ClearinghousePart A of title V of the Public Health
			 Service Act (42 U.S.C. 290aa et seq.) is amended by adding at the end the
			 following:
			
				506C.Drug-Free
				Workplace Information Clearinghouse
					(a)EstablishmentThe
				Administrator shall establish within the Administration an office to be known
				as the Drug-Free Workplace Information Clearinghouse, to be
				headed by a director (referred to in this section as the
				Director) appointed by the Administrator.
					(b)DutiesThe
				Director shall—
						(1)serve as a resource for employers
				maintaining or attempting to establish a drug-free workplace policy;
						(2)provide assistance
				to employers and employees in—
							(A)resolving
				complaints, grievances, and requests for information with regard to drug-free
				workplaces; and
							(B)understanding
				rights and responsibilities under Federal employment laws pertaining to
				drug-free workplace policies; and
							(3)conduct an
				educational campaign for employers under subsection (c).
						(c)Educational
				campaignThe Director shall
				conduct an educational campaign for employers on—
						(1)any Federal
				drug-free workplace standards or guidelines; and
						(2)any Federal
				assistance available to employers for establishing or maintaining a drug-free
				workplace.
						(d)ReportsThe Administrator, acting through the
				Director, shall submit annual reports to the Secretary and the Congress—
						(1)describing the
				activities of the Director; and
						(2)including any
				recommendations for the improvement of Federal drug-free workplace policies or
				guidelines.
						.
		3.Training for
			 health care providers on methamphetamine addictionSubpart
			 1 of part B of title V of the Public Health Service Act (42 U.S.C. 290bb et
			 seq.) is amended—
			(1)by
			 redesignating the second section 514 (relating to methamphetamine and
			 amphetamine treatment initiative) as section 514B; and
			(2)by inserting after
			 section 514B, as so redesignated, the following:
				
					514C.Training for
				health care providers on methamphetamine addiction
						(a)GrantsThe Director of the Center for Substance
				Abuse Treatment shall make grants to medical associations, health care
				providers, and health care facilities to conduct training for health care
				providers on—
							(1)how to recognize
				the signs of methamphetamine addiction; and
							(2)how to recognize
				vulnerable populations for purposes of preventing and treating such
				addiction.
							(b)Education
				campaignThe Director of the Center for Substance Abuse
				Treatment, in cooperation with health care providers, shall conduct an
				educational campaign on the public health effects of methamphetamine addiction.
				Such campaign shall include the distribution by such providers of materials
				prepared by the
				Director.
						.
			4.Methamphetamine
			 Awareness Projects
			(a)Technical
			 correctionSection 3104(c) of the Children’s Health Act of 2000
			 (Public Law 106–310; 114 Stat. 1101) is amended by striking is amended
			 by adding the following and inserting is amended by inserting
			 after section 519D the following.
			(b)GrantsSubpart 2 of part B of title V of the
			 Public Health Service Act (42 U.S.C. 290bb et seq.) is amended by inserting
			 after section 519E the following:
				
					519F.Methamphetamine
				Awareness Projects
						(a)Grants
							(1)AuthorizationThe
				Director of the Center for Substance Abuse Treatment shall make grants to
				schools, community organizations, and local governmental entities to establish
				or maintain a methamphetamine awareness project described in subsection
				(b).
							(2)Project
				descriptionA methamphetamine awareness project described in this
				subsection is a community project meeting each of the following:
								(A)The project
				consists of after-school or extracurricular activities for students in grades 6
				to 12 in which the students learn about the dangers of methamphetamine through
				hands-on advertising or video production exercises.
								(B)Such exercises must culminate in production
				of a finished product, such as a public service announcement or a television,
				radio, or print advertisement, to disseminate the anti-methamphetamine
				message.
								(C)Such exercises must
				be student-driven with guidance from adult mentors and professionals from the
				chosen medium.
								(b)Administration
				announcementsBefore disseminating any methamphetamine-related
				public service announcement or advertisement, the Secretary shall consider the
				suitability of using an announcement or advertisement produced pursuant to
				subsection
				(a).
						.
			
